DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/862,813 application filed April 30, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recite “wherein the silica gel is about 1-20 wt%...”  A percentage is a ratio, specifically, a part of one thing in 100 parts of another.  It is not clear what the another thing is in the recited 1-20 wt % limitation.  Therefore, the metes and bounds of the claimed invention cannot be determined.
Regarding claims 3, 7, 18, and 22, the phrase "preferably" (and the like, e.g., “more preferably”) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “about 30 Å to about 1000 Å,” and the claim also recites “mesopore diameter,” which is the narrower statement of the range/limitation since mesoporous means 20 to 500 Å [see, Pelrine et al (US 5,270,273) and Ho et al (US 5,451,704)].  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 7 and 22 recite the limitation "the hydrocarbon product loss" in line 1 of each.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 13, it appears that the recited groups do not exist in an ionic liquid catalyst.  It is well known that “[i]onic liquids are a category of compounds which are made up entirely of ions” and “[t]he properties of ionic liquids can be tailored by varying the cation and anion pairing” and “[i]onic liquids can be characterized by the general formula Q+A-. Generally, Q+ gives the ionic liquid a Lewis acidic character. Generally, the mole ratio of A- to Q+ can range from 1:1 to 5:1; or alternatively, range from 1:1 to 2:1” as evidenced by Coffin et al (see below) [paragraphs 0084-0086].  None of the recited groups in instant claim 13 is an ion.  Since the recited groups are not ions, they cannot make up an ionic liquid.  Therefore, it appears that the recited groups do not exist in an ionic liquid catalyst.
Claims 17 and 23-24 recite the limitation "the liquid catalyst" in lines 7-8, line 1, and line 1, respectively.  There is insufficient antecedent basis for this limitation in the claim.  Line 2 of claim 17 recites “an ionic catalyst.”
Claim 17 recites “…with a catalyst containing metal and medium pore zeolite or silica-alumina…”  It is not clear if the preceding recitation should be interpreted as the catalyst contains 1) a metal and medium pore zeolite, 2) only silica-alumina, or (in the exclusive sense) 3) a metal and silica-alumina.  Therefore, the metes and bounds of the claimed invention cannot be determined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zilbershtein (US 2017/0349509 A1) as evidenced by Iler in The Chemistry of Silica: Solubility, Polymerization, Colloid and Surface Properties and Biochemistry of Silica (1979, Wiley-Interscience, 866 pp).
With respect to claims 1 and 6, Zilbershtein discloses “[a] method of precipitating polymer and deactivated organometallic catalyst in an olefin oligomerization reaction…The method includes providing an effluent stream from an olefin oligomerization reaction. The effluent stream can include a polymer and an organometallic catalyst. The method can further include introducing sorbent particles into the effluent stream….At least about 10% of the sorbent particles can have a particle size in a range from 10 m and 60 m. The method can further include cooling the effluent stream, thereby precipitating polymer and deactivated organometallic catalyst from the effluent stream to provide a precipitate that includes sorbent, polymer, and deactivated catalyst” [abstract].  Zilbershtein further discloses “[o]lefins useful for olefin oligomerization can include simple feedstock olefins, e.g., ethylene (ethene), propylene (propene), and butylene (butene). In some embodiments, the olefin can be ethylene. Olefins can be oligomerized to provide useful higher olefins. Industrially important processes include preparation of alpha olefins (-olefins) from ethylene…Alpha olefins prepared from oligomerization can include various C5-C40 olefins and mixtures thereof. For example, alpha olefins prepared from oligomerization can include 1-pentene, 1-hexene, 1-heptene, 1-octene, 1-nonene, 1-decene, 1-undecene, 1-dodecene, 1-tridecene, 1-tetradecene, higher alpha olefins, and mixtures thereof. In accordance with the disclosed subject matter, the olefin oligomerization feeding an organometallic catalyst solution, one or more feed lines feeding solvent(s), one or more feed lines feeding an olefin (e.g., ethylene), and/or one or more feed lines feeding hydrogen” [paragraph 0038], wherein “[t]he organometallic catalyst can be a homogenous catalyst or a heterogeneous catalyst” [paragraph 0041].  Therefore, it is obvious that the organometallic catalyst is a liquid catalyst.  The simple feedstock olefins correspond to the olefin monomer of the claims, and the -C5-C40 olefins prepared therefrom corresponds to the oligomer of the same.  The “introducing sorbent particles into the effluent stream” corresponds to the contacting step (b) of instant claim 1.  Note that Zilbershtein discloses “the sorbent particles can be used ‘off the shelf,’ as obtained from commercial sources…For example, in some embodiments, silica or alumina can be used…sorbents 108 can be selected for high active surface area and/or large pore volume. Sorbents with high active surface area and large pore volume can have improved ability to adsorb both metal oxides and polymeric materials. In some embodiments, the sorbent particles can have a surface area greater than 0.1 m2/g, e.g., greater than 0.3 m2/g, greater than 0.5 m2/g, greater than 1 m2/g, greater than 3 m2/g, greater than 5 m2/g, or greater than 10 m2/g. In accordance with the disclosed subject matter, the sorbent particles have a surface area greater than 10 m2/g. In some embodiments, the sorbent particles can have pore volume of greater than 0.01 cm3/g” [paragraphs 0063 & 0064].  Further note, that the silica may have a particle size from 35-70 m [paragraph 0083].  It is well known in the art that “[t]he forms of silica considered here [gels and powders-see chapter heading-Examiner’s insertion] are solids having specific surface areas of  more than about 5 m2 g-1….The common feature of gels and powders is that they consist of ultimate silica particles of colloidal size, ranging from 1 to 100 nm in diameter…Silica powder may consist of small granules of silica gel or of coherent aggregates of submicron particles that are linked together in extremely weak networks.  Theoretically. a silica powder might consist of separate, discrete silica particles, but when the particle diameter is less than 100 nm, the particles It is only when the discrete particles are much larger, that is, 5-50 microns (5000-50,000 nm), that the cohesive forces become so low that the particles do not attract each other and are very ‘dusty,’ that is, small enough to form a ‘smoke’ when shaken in air” as evidenced by Iler [3rd paragraph on page 462].  Therefore, it appears that the silica disclosed by Zilbershtein is a silica powder which may consist of granules of silica gel.  Consequently, the silica gel of instant claim 1 is obvious in view of the teaching of Zilbershtein as evidenced by Iler.  The reference further discloses “[s]uitable suspensions can include various amounts of sorbent, e.g.,…about 1% sorbent, about 2% sorbent, about 3% sorbent, about 4% sorbent, about 5% sorbent, about 6% sorbent, about 7% sorbent, about 8% sorbent, about 9% sorbent, about 10% sorbent, about 12% sorbent, about 15% sorbent, or about 20% sorbent, by weight” [paragraph 0065], which corresponds to the requirement that “the silica gel is about 1-20 wt%” in instant claim 1.  Finally, Zilbershtein discloses “the effluent stream 106 can be cooled and solids (e.g., polymer and sorbent) settled under pressure. The effluent stream can then be filtered and sent to a deethenizer column, which can remove ethylene and hydrogen and send them to a recycling compressor. The filtered and degassed effluent can then be sent to a product isolation column, where 1-hexene can be distilled and isolated as the top product. Heavier compounds, including solvent and higher olefins, can be removed from the bottom of the product isolation column” [paragraph 0072].  Additionally, the reference discloses “the effluent stream 106 from the olefin oligomerization reaction can include an organometallic catalyst, various products, byproducts, and side products from the olefin oligomerization reaction, and a solvent… An advantage of using sorbent particles 108 with a particle size in a range from 10 m to 60 m in accordance with the disclosed subject matter can be that such particles are relatively slow to settle and remain suspended in a liquid mixture, where they can adsorb and remove polymer and/or deactivated catalyst from the liquid mixture. By way of non-limiting example, particles in a size range from about 10 m to about 60 m can remain suspended in a hydrocarbon solvent (e.g., an alkane) for approximately one minute or longer. By contrast, particles of larger particle size can settle more quickly, which can make them less effective at adsorbing dissolved polymer and/or deactivated catalyst…the methods of precipitating polymer and deactivated organometallic catalyst in separating the precipitate from the effluent stream 106 to provide a purified product 114.  Separation can be performed via a separation unit 110. In some embodiments, the separation unit can be one or more settling tanks, centrifugal separators, or filters, or a combination thereof. For example, and as embodied herein, precipitate can be concentrated in one or more settling tanks and periodically unloaded. Centrifugal separators can also be used to separate precipitate, with or without earlier concentration. Filtration can also be used to separate precipitate, with or without earlier concentration” [paragraphs 0058, 0062, & 0071].  The purified product 114 corresponds to the “hydrocarbon stream containing oligomer product with some residual liquid catalyst” in instant claim 1 while the separated precipitate 112 [figure 1] corresponds to the silica gel retaining the rest of the liquid catalyst. 
With respect to claim 2, Zilbershtein discloses “suitable reactors 104 can include continuous stirred-tank reactors…” [paragraph 0040].
With respect to claim 3, since the sorbent is the same as or similar to that in the instant specification and present in the same or similar amounts as discussed above, it is expected, absent evidence to the contrary, that the content of deactivated catalyst in the purified product is similar to or the same as the recited amount.  For the same reason, it is expected that the product loss is the same as or similar to that required in instant claim 7.
With respect to claims 9 and 10, Zilbershtein discloses “[t]he organometallic catalyst in the reactor 104 can further include one or more halogenic compounds…Exemplary halogenic compounds can include…AlCl3” [paragraph 0045].
Claims 8 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zilbershtein (US 2017/0349509 A1) as evidenced by Iler in The Chemistry of Silica: Solubility, Polymerization, Colloid and Surface Properties and Biochemistry of Silica (1979, Wiley-Interscience, 866 pp) as applied to claims 1-3, 6-7, and 9-10 above and in further view of Coffin et al (US 2018/0016204 A1).
Zilbershtein does not appear to disclose that the liquid catalyst is an ionic liquid catalyst.
3, (b) a catalyst system comprising an alkylaluminum halide, an aluminum trihalide, or any combination thereof, (c) a supported metal oxide, (d) a catalyst system comprising an acidic ionic liquid…” [paragraph 0067]. 
Therefore, at the time of the effective filing date of the instant application, it would been obvious to one of ordinary skill in the art to substitute an acidic ionic liquid catalyst for the organometallic catalyst of Zilbershtein because the catalysts were art-recognized equivalents for olefin oligomerization, and one of ordinary skill would have found it obvious to substitute art-recognized equivalent catalysts.  Consequently, the invention as a whole would have been prima facie obvious.  Alternatively, it has been held to be “prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....[T]he idea of combining them flows logically from their having been individually taught in the prior art” [In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072].  Consequently, it would have been equally obvious to one of ordinary skill in the art to combine an ionic liquid catalyst with the organometallic catalyst of Zilbershtein, and the invention as whole would have been prima facie obvious.
With respect to claims 11-13, Coffin et al discloses “A- of the ionic liquid can be a negatively charged ion. Negatively charged anions which can be present in ionic liquids include, but are not limited, halides, perhalides, nitrate, tetrahaloborates, hexahalophosphates, hexahaloantinomates, haloaluminates, halotantalates, halocuprates, haloferates, trifluoromethylsulfonium, or any combination thereof; alternatively, chloroaluminates, bromoaluminates, tetrachloroborate, tetrafluoroborate, hexafluorophosphate, trifluoromethane sulfonate, methylsulfonate, p-toluenesulfonate, or any combination thereof; alternatively, chloroaluminates, bromoaluminates, or any combination thereof; alternatively, haloaluminates, or alternatively, bromoalumnates. In some embodiments, the negatively charged ions which can be present in the ionic liquids can include, but are not limited to…AlCl4-, Al2Cl7, AlBr4-, Al2Br7…A- which can be used in ionic liquids include, but are not limited to, chloroaluminates, bromoaluminates, tetrachloroborate, Q+ for the ionic liquid can be amine-based. Among the most common ionic liquids are those formed by reacting a nitrogen-containing heterocyclic ring (cyclic amines), preferably nitrogen-containing aromatic rings (aromatic amines), with an alkylating agent (for example, an alkyl halide) to form a quaternary ammonium salt, followed by ion exchange or other suitable reactions to introduce the appropriate counter anionic species to form ionic liquids. Examples of suitable heteroaromatic rings include pyridine and its derivatives, imidazole and its derivatives, and pyrrole and its derivatives. These rings can be alkylated with varying alkylating agents to incorporate a broad range of alkyl groups on the nitrogen including straight, branched or cyclic C1-20 alkyl group. Frequently, C1-12 alkyl groups are used since alkyl groups larger than C12 can produce undesirable solid products with some amines Pyridinium and imidazolium-based ionic liquids are perhaps the most commonly used ionic liquids. Other amine-based ionic liquids including cyclic and non-cyclic quaternary ammonium salts are frequently used. In embodiments, the haloaluminate ionic liquid can be a trialkylammonium haloaluminate ionic liquid, a tetraalkylammonium haloaluminate ionic liquid, hydrogen pyridinium haloaluminate ionic liquid, an N-alkylpryidinium haloaluminate ionic liquid, an N,N'-dialkylimidizolium haloaluminate ionic liquid, or any combination thereof; alternatively, a tetraalkylammonium haloaluminate ionic liquid, an N-alkylpryidinium haloaluminate ionic liquid, an N,N'-dialkylimidizolium haloaluminate ionic liquid, or any combination thereof; alternatively, a tetraalkylammonium haloaluminate ionic liquid; alternatively, an N-alkylpryidinium haloaluminate ionic liquid; or alternatively, an N,N'-dialkylimidizolium haloaluminate ionic liquid…In embodiments, the haloaluminate ionic liquid can be N-(n-butyl)pyridinium chloroaluminate” [paragraphs 0087, 0089, & 0091].  Note that chloroaluminates are metal halides and pyridinium is an amine salt.  Note also that AlCl4- and AlCl3 are the same.  
claim 8, wherein the ionic complex catalyst is…” and claim 8 recites the ionic complex catalyst in the alternative.

Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 4-5, none of the cited references discloses the recited mesopore volume and associated pore volume thereof of the silica gel.  With respect to claim 17, none of the cited references discloses steps (d) and (e) in conjunction with steps (a)-(c). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772    
February 2, 2022